Appellant was convicted of passing a forged instrument, and sentenced to two years in the penitentiary, from which sentence he appeals to this court.
1. Defendant complains that the court overruled his objection to the forged instrument on the ground that under the statute regulating the admission of recorded instruments it had to be filed three days before trial, and notice given to opposite party, before the introduction in evidence. This law has no application, and there is nothing in the objection.
2. Defendant complains that the court erred in recalling the jury, and charging them again, at their request. The court did not err. He could call back the jury at their own request for further instructions (Willson's Criminal Statutes, section 2383), or he may have done so at his own volition (Benevides' case, ante, p. 173), and the additional instruction was the law
3. The defendant complains of insufficiency of evidence to show guilty knowledge on the part of defendant. We think there is ample testimony. *Page 306 
It appears that in December, 1890, defendant became the local agent of Collins and Armstrong to sell their organs and musical instruments in Temple, Bell County; sales to be made on time, and with mortgages, without which the company would not receive the notes. On July 4, 1891, he sold to W.L. Pace an organ, and took three notes, without a mortgage. On July 22 he delivered to Oscar Armstrong, the company's general agent, the three notes, secured by a mortgage on the organ, purporting to be executed by W.L. Pace. This mortgage was introduced in evidence. W.L. Pace denied signing it, or in any way authorizing defendant to do so. Defendant himself took the stand, and said he did not know how the mortgage was made; that the said Pace was to get the instrument without a mortgage; and there were pending against him three other indictments for similar forgeries, but he knew nothing about them; that he was discharged by said company, and Pace had his place, and the company was trying to induce Pace to prosecute him; that the parties testifying against him were indebted to him, and he was trying to make them pay him.
The witnesses were placed on the stand, and proved the defendant was indebted to them. The jury found defendant guilty, and we see no reason to disturb the verdict.
Affirmed.
Judges all present and concurring.